EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jill 

The application has been amended as follows: 
In the claims:
Claim 2 line 17 has been amended and replaced to read:
--component of the first screen receiver form a magnetic bond;--

Claim 13 line 4 has been amended and replaced to read:
--receiver from coming out of the compartment when a force is applied to the screen.--

Claim 21 line 3 has been amended and replaced to read:
--from coming out of the compartment when a force is applied to the screen.--

Claim 23 line 3 has been amended and replaced to read:
--the elongate channel having an open side, an end wall, and a pair of sidewalls;--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The terminal disclaimers filed July 22, 2022 over the double patenting rejections previously made. The closest prior art of record fail to disclose or teach it obvious to provide the claimed combination of elements forming the claimed magnetic track assembly system absent hindsight and the applicant’s teachings. Although Biewer discloses a magnetic track assembly having an elongated channel and first and second magnetic components that tension a screen receiver, the screen receiver is not capable of being rotated with the elongated channel as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634